
	
		II
		110th CONGRESS
		1st Session
		S. 1239
		IN THE SENATE OF THE UNITED
		  STATES
		
			April 26, 2007
			Mr. Rockefeller (for
			 himself, Ms. Snowe,
			 Mr. Schumer, Mr. Kerry, Mr.
			 Bingaman, Ms. Stabenow,
			 Mr. Smith, Mr.
			 Brown, and Mrs. Dole)
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986
		  to extend the new markets tax credit through 2013, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 New Markets Tax Credit Extension Act
			 of 2007.
		2.Extension of new markets tax
			 credit
			(a)Extension
				(1)In generalSubparagraph (D) of section 45D(f)(1) of
			 the Internal Revenue Code of 1986 (relating to national limitation on amount of
			 investments designated) is amended by striking 2006, 2007, and
			 2008 and inserting each of calendar years 2006 through
			 2013.
				(2)Conforming amendmentSection 45D(f)(3) of such Code is amended
			 by striking 2014 and inserting 2020.
				(b)Inflation adjustmentSection 45D(f) of the Internal Revenue Code
			 of 1986 is amended by inserting at the end the following new paragraph:
				
					(4)Inflation adjustment
						(A)In generalIn the case of any calendar year beginning
				after 2008, the dollar amount in paragraph (1)(D) shall be increased by an
				amount equal to—
							(i)such dollar amount, multiplied by
							(ii)the cost-of-living adjustment determined
				under section 1(f)(3) for the calendar year, determined by substituting
				calendar year 2007 for calendar year 1992 in
				subparagraph (B) thereof.
							(B)Rounding ruleIf a dollar amount in paragraph (1)(D), as
				increased under subparagraph (A), is not a multiple of $1,000,000, such amount
				shall be rounded to the nearest multiple of
				$1,000,000.
						.
			(c)Effective
			 dateThe amendments made by
			 this section shall take effect on the date of the enactment of this Act.
			
